DETAILED ACTIONStatus of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is in response to an Amendment dated July 28, 2022.  Claims 1, 3, 5, 8, 10 14, 16 and 18 are amended.  Claims 4, 11-13, 15 and 17 are cancelled.  Claims 1-3, 5-10 and 14, 16 and 18-21 are pending.  All pending claims are examined.


Response to Arguments

Art and 101 Rejection
101 Analysis
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.).   If it does not, the claim is patent eligible. Id. 


An abstract idea must fall within one of the enumerated groupings of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).
If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The analysis in line with current 101 guidelines.  Even if the abstract idea is deemed novel, the abstract idea is no less abstract (see Flook- new mathematical formula was an abstract idea).  
“ In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)1 –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / p.52.

Taking the broadest reasonable interpretation, the invention is directed towards a method of organizing human activity that is a fundamental economic practice of funds transfer.  The transfer is one in which predefined conditions are met before the funds are released to the recipient.  Moreover, this is an example of steps performed by the human mind as mental processes because other than the generic components, nothing precludes these steps from practically being performed as a mental process.  
The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptive only in the human mind.  It suggests activity that represents longstanding conduct that existed well before the advent of computers and the internet.  See CyberSource Corp. b. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011).
The invention recites:
1. (Currently Amended) A computer-implemented method for use in facilitating messaging, the method comprising: receiving, at a payment network computing device from a communication device of a first user, via a first institution, a first electronic message consistent with an ISO 20022 standard, the first electronic message including a real-time instruction to adjust a first user account associated with the [[a]] first user and a second user account associated with a second user; transmitting, by the payment network computing device, to an entity associated with the second user account, a second electronic message consistent with the ISO 20022 standard, the second electronic message including the real-time instruction;
determining, by the payment network computing device, whether the real-time instruction satisfies one or more parameters indicative of fraud based on a combination of a machine learning model and human generated rules indicative of the one or more parameters; [[and]] after
transmitting the second electronic message including the real-time instruction to the entity associated with the second user account, and in response to the real-time instruction satisfying the one or more parameters indicative of fraud, compiling and transmitting, by the payment network computing device, to the entity associated with the second user account, a third electronic message consistent with the ISO 20022 standard, the third electronic message including a hold instruction, whereby the second user account is adjusted again to include a hold feature consistent with the hold instruction; 
and after transmitting the third electronic message including the hold instruction, investigating, by the payment network computing device, content of the real-time instruction, whereby, in response to a reversal instruction 
”
The invention is directed to a method of evaluating a transaction to see if it meets certain release conditions for funds to be released but absent is any support for any improvements to the process of funds transfer dependent on certain conditions being met.  
The steps as recited suggest and exchange of messages in which an evaluation is made of the conditions satisfied in order to release the funds.   These steps describe the steps a person would take to determine if a hold should be removed on a funds transfer requests where there has been no determination of fraud.
The next step is to determine if the claims recite additional, elements integrate the judicial exception into a practical application.  
The additional elements beyond the abstract idea is the electronic or and computer implementation of the steps which are described at a high level of generality (see App Spec. paras. 0020-0025, 0030-0033) where each step does no more than require a generic computer to perform generic computer functions.  
Although the claims recite “determining, by the payment network computing device, whether the real-time instruction satisfies one or more parameters indicative of fraud based on a combination of a machine learning model and human generated rules indicative of the one or more parameters….
and after transmitting the third electronic message including the hold instruction, investigating, by the payment network computing device, content of the real-time instruction, whereby, in response to a reversal instruction ” ;
absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
Unlike DDR where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in this case of funds release condition and fraud evaluation, absent is any support for a similar improvement. The claims as recited seem to suggest no more than automating the process of funds release and fraud analysis.
In particular, there is a lack of improvement to a computer or technical field of funds release and fraud analysis because the data processing performed merely uses a system as a tool to perform an abstract idea- see MPEP 2106.05(f). Therefore, the claims are directed to an abstract idea.  The invention as claimed recites a generic computer server and the claim does not pass step 2A, Prong Two.
Step 2B. The next step is to identify any additional limitations beyond the judicial exception.  The only additonal elements are the computing elements which are disclosed in the specification at a high degree of generality (as generic computer components - see Spec. paras. 0020-0027, 0030-0033) and absent is any genuine issue of material fact that this component requires any specialized hardware or inventive computer component. 
Further dependent claims 2-9, 11-15 and 17-20  provide additional descriptions of the funds release and fraud evaluation and analytics process based on predefined rules of the claimed invention in a manner that merely refines and further limits the abstract ideas of independent claims 1, 10 and 16 do not add any feature that is an “inventive concept” which cures the deficiencies of the independent claims. 
These claim limitations recite steps at a high level of generality and performed in a conventional manner and therefore do not integrate the abstract idea into a practical application or provide an inventive concept. 
Independent claims 1, 10 and 16 are rejected under 35 U.S.C. § 101 including claims 2-9, 11-12, 14-15 and 17-21 which fall with claims 1, 10 and 16.  Therefore, claims 1-3, 5-10 and 14, 16, 18-21 are not patent eligible under 35 USC 101. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10 and 14, 16, 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Claim 1: Ineligible
Claims 1-3, 5-10 and 14, 16, 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis

The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, the claim recites an abstract idea of funds transfer and fraud analysis.
This is an abstract idea of a certain method of organizing human activity, since it recites a method of organizing human activity, which involves commercial and legal interactions instructions for fund transfers are evaluated as part of the transfer process.    Independent claim 1 is illustrative of the claimed invention (claims 1-3, 5-10 and 14, 16, 18-21) and recites: 
1. (Currently Amended) A computer-implemented method for use in facilitating messaging, the method comprising: receiving, at a payment network computing device from a communication device of a first user, via a first institution, a first electronic message consistent with an ISO 20022 standard, the first electronic message including a real-time instruction to adjust a first user account associated with the [[a]] first user and a second user account associated with a second user; transmitting, by the payment network computing device, to an entity associated with the second user account, a second electronic message consistent with the ISO 20022 standard, the second electronic message including the real-time instruction;
determining, by the payment network computing device, whether the real-time instruction satisfies one or more parameters indicative of fraud based on a combination of a machine learning model and human generated rules indicative of the one or more parameters; [[and]] after
transmitting the second electronic message including the real-time instruction to the entity associated with the second user account, and in response to the real-time instruction satisfying the one or more parameters indicative of fraud, compiling and transmitting, by the payment network computing device, to the entity associated with the second user account, a third electronic message consistent with the ISO 20022 standard, the third electronic message including a hold instruction, whereby the second user account is adjusted again to include a hold feature consistent with the hold instruction; 
and after transmitting the third electronic message including the hold instruction, investigating, by the payment network computing device, content of the real-time instruction, whereby, in response to a reversal instruction confirmation regarding the hold instruction or in response to an expiration of a defined interval after transmitting the hold instruction, the hold feature is removed from the second user account..”
This describes the steps a person would take to determine the release of funds and evaluate for fraud where certain predefined conditions agreed to by the parties are satisfied. 
Besides reciting the abstract idea, the remaining claim limitation is the computing device and electronic which is described in terms that suggest it comprises generic computer components (see App Spec. paras. 0025, 0030-0033).  
Further, the dependent claims 2-9, 11-12, 14-15 and 17-21, for example, recite additional details about the information used as part of the process of evaluating release conditions and assessing for fraud; however, the recited abstract idea is not integrated into a practical application. In particular, the claims only recite generic computer to process and transmit the submitted information used in the evaluation process.  These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, Independent claims 1, 10 and 16 and the dependent claims 2-9, 11-12, 14-15 and 17-21 are not patent eligible under 35 USC 101.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interval Licensing, 896 F.3d at 1344–45 (concluding that ‘‘[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea,’’ observing that the district court ‘‘pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention.’’);  Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385 (Fed. Cir. 2018) (finding the concept of ‘‘voting, verifying the vote, and submitting the vote for tabulation,’’ a ‘‘fundamental activity’’ that humans have performed for hundreds of years, to be an abstract idea); 
        In re Smith, 815F.3d 816, 818 (Fed. Cir. 2016) (concluding that ‘‘[a]pplicants’ claims, directed to rules for conducting a wagering game’’ are abstract).
        14 If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir . 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’).  Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S.at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20 - –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019